 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrocktonTauntonGasCompanyandUtilityWorkers'Union of America,AFL-CIO, LocalUnion No.273, Petitioner.Case 1-UC-45June 12, 1969ORDER DENYING MOTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND JENKINSOn March 3, 1969, the National Labor RelationsBoard issued a Decision and Order' in theabove-entitledproceedings inwhich it grantedPetitioner'spetitionseekingclarificationwithrespect to the unit placement of employees classifiedas gas load supervisors.Thereafter, onMarch 26, 1969, the Employerfiled a Request for Reconsideration of the Decisionand Order and a Motion to Reopen the Record forReceipt of Further Evidence. The Petitioner filed aStatement inOppositiontotheRequest forReconsideration.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theBoard has delegated its powers in connection withthis caseto a three-member panel.The Board having duly considered the matter,Itisherebyorderedthatthemotion forreconsiderationbe,and it hereby is, denied ascontainingno material matter of fact or law notpreviously considered by the Board.'It is further ordered that the motion to reopen therecord for receipt of further evidence be, and ithereby is, denied, since the Employer proposes tooffernoevidencematerialtotheBoard'sreconsiderationof this decision.1174 NLRB No. 140.'The Employer seeks a clarificationof theBoard's statement in itsDecision that the "job of [gas] load supervisors does not seem to have thetechnicalcharacteristicswhichwould justify the exclusion of theseemployees as technicals who have no community of interest with the unitemployees."Thesegas load supervisors are successors to the firemen andengineers, who were included in the original certification,at least at theTaunton location.They standin substantially the same relationship to theother employees as did their predecessors,and are therefore included in theunit.The current collective-bargaining contract recognizes the Petitioner asthe representative of the production and maintenanceemployees of theEmployer.The jobof gas load supervisor falls into thecategory ofproduction and maintenance work and is,presumptively,included in thebargaining unit,unless the evidence establishes sufficientjustification forexclusion of this function.We find no such justification on this record.176 NLRB No. 85